Case 7:19-cv-00796-MFU-JCH Document 17 Filed 10/02/20 Page 1.0fn2 oRageid#b285o0ur\
AT ROANOKE, VA
FILED

OCT 0 2 2020

IN THE UNITED STATES DISTRICT COURT _ Juuac.
FOR THE WESTERN DISTRICT OF VIRGINIA ©

DLEY, CLERIC

et

  
 

ROANOKE DIVISION
FRED EUGENE JONES, Jr., )
Petitioner ) Case No. 7:19-cv-00796
)
v. ) MEMORANDUM OPINION
)
LARRY EDMONDS, Warden, )
Lunenberg Correctional Center, )
) By: Michael F. Urbanski
Respondent ) Chief United States District Judge

Fred Eugene Jones, Jr., a Virginia inmate represented by counsel, filed a petition for a
writ of habeas corpus pursuant to 28 U.S.C. § 2254, challenging his 2011 conviction in the
Circuit Court for the City of Salem on one count of malicious wounding. The respondent filed
a motion to dismiss on February 3, 2020, to which Jones responded on April 2, 2020. ECF
Nos. 6, 15. For the reasons stated below, the court GRANTS respondent’s motion to dismiss
and DISMISSES Jones’ application for habeas corpus relief.

I. Background

On May 21, 2010, in Commonwealth v. Jones, No. CR-10000239-00 (Va. Cir. Ct., filed
May 21, 2010), a City of Salem Grand Jury charged Jones with aggravated malicious wounding
of his two-month old daughter, S.J., causing permanent injury, in violation of Va. Code § 18.2-
51.2 and VCC Code ASL-1336-F2. Indictment, R. 1.1 On January 28, 2011, pursuant to a plea

agreement, the Commonwealth amended the aggravated malicious wounding charge to

 

1“R.” followed by a page number refers to the state court record in Jones’ criminal case. References to hearing
transcripts refer to the pre-trial hearings in that case.
 

Case 7:19-cv-00796-MFU-JCH Document 17 Filed 10/02/20 Page 2 of 22 Pageid#: 286

malicious wounding and Jones entered a plea of no contest to that charge. H’rg Tr., Jan. 28,

2011, at 1.

The factual basis supporting the no contest plea was presented by the prosecutor at the

plea hearing as follows:

[O]n October 28th, 2009, Detective Mitchem of the City of Salem Police
Department responded to a residence located on the Salem Commons Lane
here in the City of Salem in reference to [a] two-month old child that EMS had
taken to the hospital. The call had come into EMS that the two-month old baby
was not breathing, but still had a pulse. When the EMS workers arrived, they
made contact with the baby in this case. The baby with the initials $.N.J., who
is the natural daughter of the defendant, Mr. Fred Eugene Jones, Jr.

The EMS workers spoke to Mr. Jones there at the scene. Mr. Jones indicated
that he and his wife had been with the child earlier in the day, that his wife had
left, that he was alone with the little girl S.N.J., and also her three-year-old
brother, that he had been feeding $.N.J., and that it appeared she began choking
on something. He stated at that time that he administered several light
abdominal thrusts in an attempt to dislodge whatever the child was choking on.
He also told EMS workers that when he administered those thrusts, that some
type of a thick mucousy substance came out of the child’s mouth, and at that
point she took a deep breath and began breathing, but her breathing was not
normal. Thetefore, he called EMS.

When the detective arrived, EMS had already taken S.N.J. to Lewis Gale
Hospital. When she arrived at Lewis Gale Hospital, Dr. Delaney, the ER doctor,
ordered several tests, including a CT scan and x-rays. The results of the CT scan
showed that there were several areas of bleeding on the brain of this two-
month-old child. Due to the child’s distress, she was transported to the Roanoke
Memorial Hospital Pediatric Intensive Care Unit....

Once she arrived at Roanoke Memorial Pediatric Intensive Care Unit, Dr. John
Facciani, who is a specialist in pediatric optomology [sic], conducted an eye
examination of the child, S.N.J. During the course of his examination, he found
as he described it too numerous to count hemorrhages on the back of the eyes
of the child, S.N.J. He would testify that those were acute injuries; that they
could not have been present on the eye for very long just due to the physiology
of the eyes and how those things work themselves out.

Detective Mitchem spoke to the defendant in this case. He was Mirandized,
waived his Miranda tights, stated that he had been home with his daughter, was

2
Case 7:19-cv-00796-MFU-JCH Document 17 Filed 10/02/20 Page 3 of 22 Pageid#: 287

feeding her when he thought she was choking. Mr. Jones advised the detective
that he picked up his child and in his words slightly shook her, and he then
pressed on her abdomen in an attempt to clear her throat. And at that time he
thought she appeared to be fine, that she began crying later, and at that point
was when he called 9-1-1.

If called to testify, various doctors in this case would [have] indicated that the
explanations provided by the defendant were inconsistent with the serious
injuties which they viewed in the child. In addition to the bleeding on the brain
and hemorrhaging behind the eyes, there was also a broken collar bone. There
was an old atm injury that had begun to heal, a break in the arm that was healing,
and also as previously stated, the other brain injuries, which were also healed
and showed some aid [sic] on them. If called to testify, the doctors would
indicate that slight abdominal thrusts to the child would not cause these injuries.
And again that Mr. Jones had provided no explanations regarding any type of
extreme trauma to the child, such as a car accident or anything of that nature,
which would account for these injuries.

In addition, the doctors noted that externally on the child there wete no injuries
in terms of bruising or cuts or anything which would also explain the presence
of the internal injuries to the child’s brain and to her eyes.

Id. at 6-8.
After the prosecutor presented the foregoing, the court asked if the injuries described
wete also known as “shaking the baby” syndrome. Id. at 9. The prosecutor responded:

It is also called the shaking baby syndrome. The doctors in this case were
moving away from that diagnosis and calling it abusive head trauma, and they
were just adamant that the type of injuries that this child received could not
have been caused from the slight abdominal thrust, which was the explanation
provided by the defendant. In fact, Dr. Facciani indicated that the trauma
(inaudible) the child’s brain and eyes would be something you would see for
example as he stated in cases where children have pulled heavy objects over
their head. However, in this case there were no external injuries which matched
that explanation.

At the sentencing hearing held on March 23, 2011, the prosecutor reported to the court

that S.N.J. was blind as a result of her injuries, could not speak, could not walk, was required
Case 7:19-cv-00796-MFU-JCH Document 17 Filed 10/02/20 Page 4 of 22 Pageid#: 288

to wear braces on her arms and legs, and was developmentally delayed. Hr’g Tr., Mar. 23, 2011
at 14. The court sentenced Jones to a term of twenty years, with the last five years suspended,
for a total of fifteen years. Id. at 18; Sent. Order, R. 147-151.

Jones filed a direct appeal with the Circuit Court of the City of Salem, asserting that
the trial court erred in denying his motion for an expert witness prior to entry of his no contest
plea. Jones _v. Commonwealth, No. 0806-11-3 (Va. Ct. App. Dec. 2, 2011) (per curiam)
(attached herein at ECF No. 8-3). The appellate court declined to address the issue because
the record revealed no ruling by the trial court on Jones’ motion for appeal, leaving no ruling
for the court to review. Id. at 1-2. Jones also challenged his fifteen-year sentence as an abuse
of discretion because the sentencing guideline recommended a midpoint sentence of four
years. The appellate court found no abuse of discretion and affirmed the conviction and
sentence. Id. at 2.

Jones next sought review by the Supreme Court of Virginia, arguing that the Court of
Appeals erred by refusing to find that the trial court abused its discretion by denying his
motion for the appointment of an expert and also erred by tefusing to find that the trial coutt
abused its discretion when it sentenced him. On June 4, 2012, the court dismissed the first
count of the appeal, finding that the assignment of error did not address the Court of Appeals
ruling. The court refused the second assignment of error, finding no reversible error. Jones v.
Commonwealth, No. 120004 (Va. June 4, 2010) (attached herein at ECF No. 8-4).

Jones did not file a habeas corpus petition in state court or seek further review of his
conviction until he filed the instant § 2254 petition for habeas corpus relief on November 27,

2019. Jones acknowledges that his petition is untimely and raises issues that may have been
 

Case 7:19-cv-00796-MFU-JCH Document 17 Filed 10/02/20 Page5of 22 Pageid#: 289

procedurally defaulted because they were not first presented to a state court in Virginia.
However, he claims that his case falls within the exception for actual innocence recognized by
McQuiggin v. Perkins, 569 U.S. 383 (2013), and Schlup v. Delo, 513 U.S. 298 (1985), allowing
the court to reach the metits of his otherwise untimely, procedurally defaulted claims of federal
constitutional rights violations. Jones alleges that he received constitutionally ineffective
assistance of counsel because trial counsel (1) failed to confer with a qualified medical expert
to determine whether Jones had a valid defense against the malicious wounding allegation and
(2) failed to secure expert testimony to assist in Jones’ defense.
II. Actual Innocence Claim

The parties agree that Jones’ petition is unttmely because he did not file it within the
one-year limitations period set forth in 28 U.S.C. § 2244(d). The judgment became final upon
conclusion of direct review, which in Jones’ case was ninety days after June 4, 2012, the day

the Supreme Court of Virginia entered judgment against him. 28 U.S.C. § 2244(d)(1)(A); Hattis

 

v. Hutchinson, 209 F.3d 325, 328, 328 n. 1 (4th Cir. 2000) (noting the ninety-day time period
for filing a petition for writ of certiorari with the United States Supreme Court as set out in
Sup. Ct. R. 13(1)). Ninety days after June 4, 2012 was September 2, 2012, making Jones’
deadline to file his § 2254 petition September 2, 2013. Jones did not file his petition until
November 27, 2019, which was more than six yeats too late.?

The Supreme Court has recognized a miscarriage-of-justice exception that seeks to

“balance the societal interests in finality, comity, and conservation of scarce judicial resources

 

2 Under § 2244(d)(2), a properly filed petition for state post-conviction relief will toll the running of the one-
year limitation period, but Jones did not file a petition for state post-conviction reliet.

5
 

Case 7:19-cv-00796-MFU-JCH Document 17 Filed 10/02/20 Page 6of 22 Pageid#: 290

with the individual interest in justice that arises in the extraordinary case.” Schlup, 513 U.S. at
324. A credible claim of actual innocence serves as a “gateway through which a habeas
petitioner must pass to have his otherwise barred constitutional claim considered on the
merits.” Id. at 315. Such a claim must be supported by new reliable evidence.
Without any new evidence of innocence, even the existence of a concededly
metitotious constitutional violation is not in itself sufficient to establish a
miscatriage of justice that would allow a habeas court to reach the merits of a
barted claim.
Id. at 316. “[T]he Schlup standard is demanding. The gateway should open only when a
petition presents ‘evidence of innocence so strong that a court cannot have confidence in the
outcome of the trial unless the court also is satisfied that the trial was free of nonharmless
constitutional error.”” McQuiggin, 569 U.S. at 401 (quoting Schlup, 513 U.S. at 316). The
petitioner “‘must show that it is more likely than not that no reasonable juror would have
convicted him in the light of the new evidence.”” Id. at 399 (quoting Schlup, 513 U.S. at 327).
If a court finds that the evidence is both reliable and new, it then considers “all the
evidence, old and new, incriminating and exculpatory, without tegard to whether it would
necessarily be admitted under rules of admissibility that would govern at trial.”’ Stedman v.
Corcoran, No. GLR-15-230, 2019 WL 1778634, at *4 (D. Md. April 23, 2019) (quoting House
v. Bell, 547 U.S. 518, 538 (2006)). The court does not make an independent factual

determination about what likely occurred, but instead assesses the likely impact of the evidence

on reasonable jurors. Id. at *5 (quoting House, 547 U.S. at 538).

 

Jones submitted two types of “new evidence” in support of his actual innocence claim.
The first is a sworn declaration from a woman identified as Dr. Danette Vercher, that he

argues serves as newly discovered evidence that establishes his innocence. The second is what

6
Case 7:19-cv-00796-MFU-JCH Document 17 Filed 10/02/20 Page 7 of 22 Pageid#: 291

he describes as “new and emerging medical and scientific evidence” that undermines the
prosecution’s hypothesis that S.J. was injured as a result of being shaken by Jones.
| A, Vercher Declaration

In Dr. Vercher’s declaration, she identified herself as a pastor and counselor and stated
that in 2009 she was in regular contact with Jones and his wife Lakiesha because she provided
marital advice and spiritual guidance to both of them on a regular basis. Decl. of Dr. Danette
Vercher, ECF No. 1-1 at ff] 1-3. Dr. Vercher stated that in late October 2009 she received a
seties of strange telephone calls from Lakiesha in which Lakiesha told Dr. Vercher that her
infant daughter “had a voice” and was talking to her. Lakiesha also purportedly told Dr.
Vercher that Jones was talking to Dr. Vercher while also acknowledging that he was asleep
next to her. Id. at | 4. Dr. Vercher commented that Lakiesha’s communications “reflected
instances of her having a temper” and that she “exhibited paranoid behavior” in relation to
interactions between herself, her husband, and other members of their church community. Id.

Dr. Vercher asserts that she was speaking to Jones during the afternoon of October
28, 2009, via video conference or Skype. While Dr. Vercher was talking with Jones, she saw
Lakiesha in the background with a man she believed to be Lakiesha’s brother. Dr. Vercher
described what happened next:

During the midst of my conversation with Fred, and without warning, Lakiesha

suddenly approached Fred from behind, got his attention by saying “Here, take

her” or something along those lines, and then forcefully threw [S.J.] into Fred’s

arms. From my angle, it was clear that Lakiesha had thrown [8.J.] in a violent

mamner, and her head and body jerked. Despite this fact, she did not appear to

wake up or immediately respond once secured in Fred’s arms.

Fred appeared to lay [S.J.] on a couch or ottoman that was next to where he was

sitting. A few minutes later, [S.J.] woke up with what sounded like a loud shriek
or scream.
 

Case 7:19-cv-00796-MFU-JCH Document 17 Filed 10/02/20 Page 8 of 22 Pageid#: 292

[S.J.] initially went quiet after this scream, and then Fred attempted to feed her.
While he was feeding her she began choking.

Fred picked her up and then laid her back down and appeared to be trying to
help her breath[e]. After a few moments, he said she was not breathing properly
and that he was going to call 911. I stayed on the video or Skype call until
medical personnel arrived at the house, and at that point the call ended.

After Fred was arrested, I had limited contact with him. He seemed distraught

and seemed bent on punishing himself, even though he always was insistent that

he never had done anything to hurt [S.J.]. Based upon my observations in 2009

of Fred, Lakiesha, and the dynamic between the two in relation to their children,

I do not believe Fred was likely to have intentionally or maliciously hurt his

children. On the other hand, my observations of Lakiesha, and my interactions

with her, led me to believe that she was a potential danger to her children. I

watned Fred at the time, but I do not believe he took any action in response to

that warning.
id. at fj] 6-10.

The court first finds that this evidence is not new. If events transpited as described by
Dr. Vercher, Jones knew that he had been on a Skype or video call with her on the day he was
arrested and she could have described her version of events to investigators or to Jones’
attorney at that time. However, there is no indication in the record that Jones told police that
he was on a call with a potential witness when they talked to him on the day of the incident.
Jones cannot now credibly claim that the information in Dr. Vercher’s affidavit is new
evidence.

The court further finds that the declaration of Dr. Vercher is not reliable evidence. A

court may examine the timing of affidavits and the credibility the affiants would have when

 

determining whether the evidence is reliable. Stedman, 2019 WL 1778634, at *10. First, as
mentioned above, Dr. Vercher’s declaration was filed more than ten years after S.J. was injured.

It is well established that late-filed affidavits in a petition for habeas corpus are suspect. See

8
Case 7:19-cv-00796-MFU-JCH Document 17 Filed 10/02/20 Page9 of 22 Pageid#: 293

McDowell v. Lemke, 737 F.3d 476, 484 (7th Cir, 2013) (citing Morales v. Johnson, 659 F.3d
588, 606 (7th Cir. 2011)) (finding “eleventh hour” affidavit, containing facts not alleged at trial
and accompanied by no reasonable explanation, inherently suspect); Pegues v. Hooks, No.
1:19CV610, 2020 WL 85103, at *30 (M.D.N.C. Jan. 7, 2020) (denying ineffective assistance of
counsel claim in part because petitioner presented nothing “beyond a self-serving and
unreliable, eleventh-hour affidavit” which did not rebut evidence presented at trial). Neither
Dr. Vercher nor Jones offered any explanation for the ten-year delay in her coming forwatd
to offer her description of what happened on October 28, 2009. Accordingly, the court finds
Dr. Vercher’s declaration to be inherently suspect based on the timing of its submission.

In addition, while Dr. Vercher described herself as having offered marital advice and
general spiritual guidance to Jones and Lakiesha, evidence submitted by respondent indicates
that Jones and Dr. Vercher were involved in an on-and-off extra-marital romantic relationship
that has lasted many years. Email exchanges between Jones and Dr. Vercher, which are
maintained by prison authorities, indicate that their romantic relationship existed at least as
early as 2010. In an undated email from Dr. Vercher to Jones, in which Dr. Vercher appears
to be discussing martying Jones, she stated, “I’ve been waiting for 10 years, and missed
Opportunities because of the in [sic] and off relationship with you. 10 years and no results.”
ECF No. 8-7 at 32. Later in the email she stated, “I’ve been YOUR support system and
remained single, while you went back to LaKiesha and ended up there. Your future and mine
was taken.” Id.

Tn another email sent from Dr. Vercher to Jones on June 21, 2015, she stated that they

had been in a relationship for six-and-a-half years, indicating that they had been romantically
Case 7:19-cv-00796-MFU-JCH Document17 Filed 10/02/20 Page 10of 22 Pageid#: 294

 

involved since early 2009. ECF No. 8-7 at 41. In an email sent on June 20, 2015, Dr. Vercher
referred to herself as “Mrs. F. Eugene Jones Jr.” Id. at 40. Prison records indicate that since
Jones was transferred to the Lunenburg Correctional Center on December 17, 2013, Dr.
Vercher has visited him four times. Aff. of Adrian Tucker, ECF No. 8-7 at 1. Jones called Dr.
Vercher 233 times between May 2, 2019 and July 31, 2020. Id. at 2.

The emails, phone calls, and visits indicating that Dr. Vercher and Jones were involved
in a long-term romantic relationship undermine Dr. Vercher’s assertion that she had limited
contact with Jones after he was arrested. Her false description of the length and nature of her
relationship with Jones also undermines the credibility of her other statements regarding the
events that occurred on October 28, 2009, as well as her description and opinion of Lakiesha
Jones’ behavior.

Additionally, the court is highly skeptical of Dr. Vercher’s assertion that she saw, via
Skype or video call, all that she claims to have seen. In order for Dr. Vercher to have seen
what she claims, all of Jones’ movements would have had to occur in front of a desktop
computer screen, or Jones would have had to catch his daughter who was violently tossed to
him, lay her down on a couch ot ottoman, pick her up, feed her, attempt to help her breathe,
and make an emergency call to 9-1-1, all while holding his phone or a tablet computer in a way
that Dr. Verchet could see what was happening. Dr. Vercher’s assertion that she witnessed
these activities is simply unbelievable.

Finally, Dr. Verchet’s description of what happened at the time S.J. was injured is
inconsistent with what Jones told EMS workers and police happened on that day. Jones made

no mention of his wife having roughly thrown S.J. at him and made no mention of putting S.J.

10

 
Case 7:19-cv-00796-MFU-JCH Document 17 Filed 10/02/20 Page 11o0f22 Pageid#: 295

 

on a couch of ottoman or that she woke up with a scream or shriek. Rather, he stated only
that she appeared to choke while she was eating and that he administered abdominal thrusts
and gently shook her in an effort to dislodge anything that was causing her to choke. Although
Jones submitted a new declatation with his application for habeas relief that mirrors that of
Dr. Vercher, it suffers from the same lack of credibility that her affidavit does, in that it is
inconsistent with his earlier description of events and fails to mention his long romantic
telationship with Dr. Vercher. Decl. of Fred Jones, ECF No. 1-1.
Based on the foregoing, the court finds that Dr. Vercher’s declaration is unreliable

because she submitted it ten years after the incident occurred, she failed to disclose her long-

term romantic relationship with Jones, her claim to have seen the events is not credible, and
her description of what happened on October 28, 2009 is inconsistent with Jones’ account of
events at the time S.J. was injured. Coupled with the fact that the evidence is not new, it does
not satisfy the stringent requirements of Schlup or allow Jones to overcome the fact that his
habeas claim is time-barred.
B. Scientific Evidence
Jones contends that new and emerging medical and scientific evidence undermines the
prosecution’s hypothesis that S.J.’s injuries occurred as a result of being shaken, which is
sometimes referred to as Shaken Baby Syndrome (SBS). Although he did not submit any actual
evidence with regard to his argument, he cites three law review articles and three articles from
medical journals. See Keith Findley, et al., Shaken Baby Syndrome, Abusive Head Trauma,

met Bitsy

and Actual Innocence; Getting It Right, 12 Hous. J. Health L. & Poly. 209 (2012); Deborah

Tuerkheimer, Science Dependent Prosecution and the Problem of Epistemic Contingency; A

11
Case 7:19-cv-00796-MFU-JCH Document 17 Filed 10/02/20 Page 12 of 22 Pageid#: 296

Study of Shaken Baby Syndrome, 62 Ala. L. Rev. 513 (2011); Sandeep Narang, A Daubert
Analysis of Abusive Head Trauma/Shaken Baby Syndtome, 11 Hous. J. Health L. & Poly.

505, 529-32 (2011); Sebite et al., Cerebral Venous Sinus Thrombosis in Children: Risk Factors

 

Presentation, Diagnosis and Outcome, 128 Brain 477 (2005); Michael V. Krasnokutsky,

Cerebral Venous Thrombosis: A Potential Mimic of Primary Traumatic Brain Injury in
Infants, 197 A. J. Roentology 503 (2011); Steven C. Gabaeff, Challenging the Pathophysiologic

Connection Between Subdural Hematoma, Retinal Hemorrhage and Shaken Baby Syndrome,

 

12 West J. Emerg. Med. 144 (2011).

The court finds that while most of the articles were published after Jones entered his
no contest plea, the general content of the articles is not new evidence. Brad Braford, counsel
for Jones, submitted similar articles to the court while Jones’ case was pending, On July 23,
2010, Braford filed with the state court a law review article by Deborah Tuerkheimer, The
Next Innocence Project: Shaken Baby Syndrome and the Criminal Courts, 87 Wash. Univ. L.
Rev. 1 (2009), which discusses scientific research that casts doubt on diagnoses of SBS in child
abuse cases. R. 41-98 (attached herein at ECF No. 8-11). At a heating held on September 23,

2010, Braford submitted to the court two additional articles: A Nuts and Bolts Approach to

Litigating the Shaking Baby or Shaking Impact Syndrome, by Lieutenant Colonel Matthew D.

Ramsey, and Shaking Baby Syndrome: A Genuine Battle of the Scientifié and Not Scientific

Experts from the School of Law, University of California, Davis. Hr’g Tr., Sept. 23, 2010, at
1, 4. Thus, the state court had before it information that SBS is not universally accepted as a
diagnosis in child abuse cases and this court finds that the articles to which Jones refers in his

motion ate not “new evidence.”

12
Case 7:19-cv-00796-MFU-JCH Document 17 Filed 10/02/20 Page 13 of 22 Pageid#: 297

In addition, the court does not find that the law review articles are reliable evidence in
the sense that Jones would not have been convicted had they been presented to the court prior
to his plea of “no contest.” The articles do not pertain to S.J., but generally call into question
the diagnoses of SBS in child abuse cases, arguing that the SBS hypothesis lacks “a rigorous
empirical foundation and sound scientific research” and also that there are plausible alternative
causes of medical trauma in infants where prosecutors allege that they were injured after being
shaken. ECF No. 1 at 23-24. Nothing in the articles addresses S.J.’s condition or discusses why
the medical findings in her case were consistent or inconsistent with a diagnosis of SBS.
General conclusions that SBS may not be a reliable diagnosis when a child shows particular
types of injuries to her eyes and brain shed no light on what happened in S.J.’s case.

Jones points out that two of the articles make the case that venous thrombosis in an
infant can often be caused by infection and can be mistaken for SBS. ECF No. 1 at 24 (citing
the Sebire and Krasnokutsky articles). He also states that “medical records for S.J. confirm
that she suffered from various medical problems even before the alleged SBS incident,
resulting in numerous doctor visits.” ECF No. 1 at 24. However, Jones neither provided the
medical evidence to the court nor cited to the record where it could be found. Without doing
so, his intimation that S.J. may have suffered from venous thrombosis rather than SBS is
nothing but conjecture and falls far short of the requirement that he present “evidence of
innocence so strong-that a court cannot have confidence in the outcome of the trial.”
McQuiggin, 569 U.S. at 401.

The same is true of Jones’ citation to the Gabaeff article that SBS signs and symptoms

can also be attributed to short household falls. Nothing in the record indicates that SJ. had

13
Case 7:19-cv-00796-MFU-JCH Document 17 Filed 10/02/20 Page 14 of 22 Pageid#: 298

suffered a fall and Jones did not tell investigators that she had suffered a fall. Accordingly, the
court finds that the evidence referenced by Jones is unreliable with regard to S.J.’s injuties
because it does not address the findings by the doctors in her case.

Moreover, even if the articles were new and reliable evidence, in considering all the
evidence in the case, the court does not find that it is not more likely than not that no
reasonable juror would have convicted him in the light of the new evidence. McQuiggin, 569
U.S. at 399. As described above, in addition to having signs and symptoms of SBS, S.J. also
had a broken collar bone, was healing from a broken atm, and showed signs of older bleeding
in her brain. Also, when the prosecutor described the evidence in the case, she pointed out
that the doctors were “moving away from” the SBS diagnosis and calling it abusive head
trauma, because the injuries to SJ.’s brain and eyes were consistent with injuries children
receive when they pull heavy objects onto their heads, although there were no external injuries
which matched that explanation. The court finds that even if a jury were to hear that diagnoses
of SBS ate not supported by sound scientific research, the prosecutor would have other
objective medical evidence showing that S.J. had been abused.

In sum, the evidence submitted and referred to by Jones demonstrates at most that he
had a potentially defensible case, the outcome of which could not be predicted with certainty
because a juty would resolve disputed quéstions of fact. Nothing about the evidence persuades
the court that a factfinder presented with the evidence would have found Jones not guilty of
malicious wounding. Because Jones has failed to establish the “actual innocence gateway,” the

court concludes that his claim is untimely.

14
Case 7:19-cv-00796-MFU-JCH Document 17 Filed 10/02/20 Page 15 of 22 Pageid#: 299

Ill, Ineffective Assistance of Counsel Claim

Jones claims that his attorney provided ineffective assistance of counsel during the plea
process. Although this claim is time-barred, the court addresses it in the alternative, finding
that it is simultaneously exhausted and procedurally barred, and also without merit.

A. Exhaustion and Procedural Default

Before a court may address a claim in a federal habeas petition, the petitioner must first
have exhausted the claim in state court. 28 U.S.C. §§ 2254(b), (c); Kasi_v. Angelone, 300 F.3d
487, 501 (4th Cir. 2002). A petitioner satisfies the exhaustion requirement by “fairly
presenting” both the operative facts and the controlling legal principles to the state court. Id.
(citing Baker v. Corcoran, 220 F.3d 276, 288 (4th Cir. 2000) and Matthews v. Evatt, 105 F.3d
907, 911 (th Cir. 1997), overruled on other grounds by United States v. Barnette, 644 F.3d
192 (4th Cir. 2011)). Nevertheless, a claim that has not been presented to the highest state

coutt may be treated as exhausted if the claim would be procedurally barred under state law if

 

the petitioner attempted to present it to the state court. Baker, 220 F.3d at 288. Jones did not
present his ineffective assistance of counsel claim to the either the Circuit Court of the City of
Salem or the Supreme Court of Virginia via an application for habeas corpus relief and it is
now too late to do so. See Va. Code § 8.01-654(A) (2) (setting out time periods for filing state
habeas action). Thetefore, his claim is simultaneously exhausted and procedurally defaulted
and the question becomes whether there is an excuse for his procedural default. Clark v.
Clarke, 648 F. App’x 333, 339 (4th Cir. 2016) (per curiam).

In order to overcome the procedural default, Jones would have to show either cause

and prejudice for the default, or make the actual innocence showing set forth above. Because

15
Case 7:19-cv-00796-MFU-JCH Document17 Filed 10/02/20 Page 16 of 22 Pageid#: 300

he does not make a “cause and prejudice” argument and has failed to make out a claim of
actual innocence, the court finds that his ineffective assistance of counsel claim is procedurally
defaulted and must be dismissed from federal review. See Reid v. True, 349 F.3d 788, 806-07
(4th Cir. 2003) (affirming denial of habeas corpus petition where petitioner failed to show
cause and prejudice for procedural default or actual innocence).

B. Merits of Ineffective Assistance of Counse! Claim

Even if Jones’ claim were not time-barred, and even if he could overcome the
procedural default, he would not be entitled to relief on the metits. Jones asserts that his
attorney failed to secure expert testimony to assist in his defense, failed to investigate the
pertinent scientific research and medical data that would have cast doubt on the conclusory
SBS diagnosis, never discussed with him any of the medical or scientific issues related to SBS,
and never discussed the specific ways a medical expert could have helped his case at trial. He
claims that had he known of the medical, scientific, and factual information available to him
in 2009, he would not have pled no contest to the malicious wounding charge.

Criminal defendants have a Sixth Amendment right to effective legal assistance.
Strickland v. Washington, 466 U.S. 668, 687 (1984). In order to establish that counsel’s
assistance was not reasonably effective, a defendant must satisfy a two-prong analysis: he must
show both that (1) counsel’s performance fell below an objective standard of reasonableness;
and (2) he was prejudiced by counsel’s alleged deficient performance. Id. at 669.

When considering the reasonableness prong of Strickland, courts apply a “strong
presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance.” Id. at 689. The court must judge counsel “on the facts of the particular case,” and

16
Case 7:19-cv-00796-MFU-JCH Document 17 Filed 10/02/20 Page 17 of 22 Pageid#: 301

assess counsel’s performance “from counsel’s perspective at the time.” Id. To satisfy the
ptejudice prong of Strickland, a petitioner must show that there is a reasonable probability
that, but for counsel’s unprofessional error, the outcome of the proceeding would have been
different. Id. at 694, “A reasonable probability is a probability sufficient to undermine
confidence in the outcome.” Id.

Because Jones pled “no contest” to the malicious wounding charge, he can only allege
ineffective assistance of counsel as it relates to the voluntariness of his guilty plea.

[A] guilty plea represents a break in the chain of events which has preceded it

in the criminal process. When a criminal defendant has solemnly admitted in

open court that he is in fact guilty of the offense with which he is charged, he

may not thereafter taise independent claims relating to the deprivation of his

constitutional rights that occurred prior to the entry of the guilty plea. He may

only attack the voluntary and intelligent character of the guilty plea by showing

that the advice he received from counsel was not within the standards set forth

in [McMann v. Richardson, 397 U.S. 759 (1970)].
Tollett_v. Henderson, 411 U.S. 258, 267 (1973). “A guilty plea is valid if it ‘represents a
voluntary and intelligent choice among the alternative courses of action open to the
defendant.”” United States v. Moussaoui, 591 F.3d 263, 280 (4th Cir. 2010) (quoting North
Carolina v. Alford, 400 U.S. 25, 31 (1970)). When looking at the constitutional validity of a
guilty plea, “courts look to the totality of the citcumstances surrounding [it], granting the

defendant’s solemn declaration of guilt a presumption of truthfulness.” Id. (quoting Walton

v. Angelone, 321 F.3d 442, 462 (4th Cir. 2003)).3

 

3 A plea of “no contest” has the same effect as a guilty plea in that it waives allegations of constitutional
violations that occur prior to entry of the plea. Lilley v. Joiner, No. 5:16-cv-31-FDW, 2016 WL 7238827, at *3
(W.D.N.C. Dec. 14, 2016) (citing Howard v. White, 76 F.App’x 52, 53 (6th Cir. 2003)).

17
oo

Case 7:19-cv-00796-MFU-JCH Document 17 Filed 10/02/20 Page 18 of 22 Pageid#: 302

When a petitioner arguies that he received ineffective assistance of counsel as part ofa
plea agreement, he must show that “there is a reasonable probability that, but for counsel’s |
ertors, he would not have pleaded guilty and would have insisted on going to trial.” Hill v.
Lockhart, 474 U.S. 52, 59 (1985).

[W]here the alleged error of counsel is a failure to investigate or discover

potentially exculpatory evidence, the determination whether the error

“ptejudiced” the defendant by causing him to plead guilty rather than go to trial

will depend on the likelihood that discovery of the evidence would have led

counsel to change his recommendation as to the plea. This assessment, in turn,

will depend in large part on a prediction whether the evidence likely would have
changed the outcome of a trial.

339

Id. The petitioner “‘must convince the court” that the decision to go to trial “would

333

have been rational under the circumstances.” United States v. Fugit, 703 F.3d 248, 260
(4th Cir. 2012) (quoting Padilla v. Kentucky, 559 U.S. 356, 372 (2010)). “[W]hat matters
is whether proceeding to trial would have been objectively reasonable in light of all the
facts.” Id.

A review of the record in this case shows that the advice from Jones’ attorney to plead
no contest was objectively reasonable given the circumstances. On June 1, 2010, Braford filed
a motion and supporting brief asking the court to appoint an expert in Jones’ case. R. 18-22.
At a hearing on June 30, 2010, Braford again asked the court to appoint an expert who was
both a forensic pathologist and an attorney to review the medical records in the case, telling
the court that “there is a lot of discussion in the literature about whether or not the so called
shaking baby syndrome is a legitimate diagnosis or legitimate claim.” He added, “there is the

opposing theory that the shaking baby syndrome does not meet the—or is not a scientific

valid conclusion based upon the evidence.” Hr’g Tr., June 30, 2010, at 2.

18
Case 7:19-cv-00796-MFU-JCH Document 17 Filed 10/02/20 Page 19 of 22 Pageid#: 303

The court asked Braford for some literature on the issue and agreed to take the motion
to appoint an expert under advisement. Id. at 3. On July 23, 2010, Braford filed with the court
the law review article from Deborah Tuerkheimer described above, which discussed SBS and
the criminal courts. R. at 41-98 (attached herein at ECF No. 8-11 at 1-58).

Ata hearing on September 23, 2010, Braford submitted two additional articles, A Nuts

and Bolts Approach to Litigating the Shaking Baby or Shaking Impact Syndrome, by

 

Lieutenant Colonel Matthew D. Ramsey, and Shaking Baby Syndrome: A Genuine Battle of
the Scientific and Not Scientific Experts from the School of Law, University of California,
Davis. Hearing Tr., Sept. 23, 2010, at 1, 4. Braford also told the court that “there are literally
thousands of articles, and I’ve tried to find several that would have some information, but not
overwhelm the court... .” Id. at 4. The court responded that he had read the previous article
submitted by the attorney and added, “I don’t mind telling you it was some social scientist
making some big guesses, and he ended up saying somebody ought to consider whether or
not this is an area that we need to look at a lot closer. ... Didn’t convince me.” Id. at 5. Despite
the court’s skepticism, it authorized the payment of $500 for medical document review. Id. at
3; R. 102-03.

At a hearing on October 22, 2010, the court commented that the motion for
appointment of an expert was pending and also commented that he had read all the articles
Braford had given him. Hz’g Tr., Oct. 22, 2010, at 1. He further commented that he found the
atticles to be “almost speculation” about what the law should be. He added that they “were
arguing medical slash legal arguments that did not appear to be the law in the Commonwealth

of Virginia.” Id.

19
Case 7:19-cv-00796-MFU-JCH Document17 Filed 10/02/20 Page 20 of 22 Pageid#: 304

The court noted that the case was set for trial on Januaty 27, 2011 and added the
following:

OK. I will tell you right now it does not appear on the face of it from what I’ve

read and seen that the Court would authorize an expert. I’ve granted you the

funds to hire the expert to review the documents for you so you can make your

argument. My suggestion would be that if you need to—if you still think this is

going to come through, that you’re going to need to schedule a date sometime

between now and January, but you need to start preparing your case with the

idea in mind that the Court, at this stage, is not convinced that the expert that

you're requesting is appropriate in this case, and the Court is not convinced that

even if you came up with funds to hire him yourself that the Court would let

him testify... . Alright. So no decision is made on the expert at this time, but I

was just giving you the way—the Court’s thinking so you'll understand where

you'll have to come.

Id. at 2. Approximately two months later, on January 28, 2011, Jones pled no contest to the
malicious wounding charge. Hr’g Tr., Jan. 28, 2011.

It is clear from Braford’s comments that he had investigated the pertinent scientific
reseatch and medical data regarding SBS and the premises underlying the diagnosis in child
abuse cases. In addition, even if Braford did not explain the state of research dealing with SBS
to Jones, Jones was present at all the heatings where the SBS theory of injury was discussed
and where Braford sought to have the court consider evidence that undermined the SBS
theory. Also, while Braford did not obtain a ruling on the motion to appoint an expert, it was
reasonable for him to assume, based on the court’s comments, that the court was not going
to grant the motion. In addition, Jones’ argument that had he known of the medical, scientific,
and factual issues relating to SBS in 2009, he would not have pled no contest is implausible,

given the doubt expressed by the court about the information regarding SBS in the articles

Braford submitted. To be sure, Jones could still have insisted on his right to go to trial, but

20
Case 7:19-cv-00796-MFU-JCH Document 17 Filed 10/02/20 Page 21 of 22 Pageid#: 305

Braford did not provide ineffective assistance of counsel by recommending to Jones that he
plead no contest.

Moreover, regardless of whether Braford properly researched SBS and whether he
properly informed Jones regarding any defenses he may have had to a theory of injury caused
by SBS, medical evidence in the record indicated that SJ. also had a broken collar bone and a
broken arm. Braford had a duty to weigh that evidence as well when making his
tecommendation to Jones about entering into the plea agreement. Finally, before the charge
was teduced from aggtavated malicious wounding to malicious wounding, Jones faced a
sentencing range of five years to life. The result of entering the plea agreement was that he
faced a sentencing range of five to twenty years. Hr’g Tr., Jan. 28, 2011, at 5.

' Given the evidence in the record regarding SBS defenses and Braford’s attempts to
have the court consider them, the evidence of S.J.’s injuries in addition to those she incurred
from being shaken, and the benefit Jones obtained from the plea agreement, the court finds
that Braford rendered effective assistance of counsel when he advised Jones to plead no
contest to the charge of malicious wounding. Jones’ arguments to the contrary are not
suppotted by the record and otherwise are without merit.

IV. Certificate of Appealability

When issuing a final order adverse to a § 2254 petitioner, the court must issue or deny
a certificate of appealability. Fed. R. Gov. § 2254 Cases 11 (a). A certificate of appealability may
issue only if the movant has made a substantial showing of the denial of a constitutional right.
28 U.S.C. § 2253(c)(2). The movant must show that reasonable jurists could debate whether

the petition should have been resolved in a different manner or that the issues presented were

21

 

 
Case 7:19-cv-00796-MFU-JCH Document 17 Filed 10/02/20 Page 22 of 22 Pageid#: 306

adequate to deserve encouragement to proceed further. Miller-El v. Cockrell, 537 U.S. 322,
338 (2003); Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). In the context of a procedural
ruling, the movant must demonstrate both that the dispositive procedural ruling is debatable
and that the action states a debatable claim of the denial of a constitutional right. Gonzalez v.
Thaler, 565 U.S. 134, 140-41 (2012). Jones has not made a substantial showing of the denial
of a constitutional right.
V. Conclusion

For the foregoing reasons, the court GRANTS grant respondent’s motion to dismiss,
ECF No. 6, DISMISSES the petition for a writ of habeas corpus, and DENIES a
certificate of appealability.

An appropriate order will be entered.

Entered: (0/ oo/ oO 2X0
Michael F. Urbanski
Chief United States District Judge

 

a2
